Citation Nr: 0809191	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for respiratory 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
condition, skin rash.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a respiratory 
condition and for a skin condition, skin rash.

In October 1994, the RO issued a rating decision denying the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder and skin condition.  The veteran did not 
submit a notice of disagreement from this rating decision.

In August 1997, the RO issued a rating decision denying the 
veteran's claim of entitlement to service connection for a 
respiratory condition and for chloracne.  In a statement of 
the veteran dated in January 1998 the veteran stated "I am 
submitting VAF 21-527 in order to claim Pension benefits and 
I would like to continue with my S/C claim appeal."  By way 
of this statement, the veteran expressed an intent to appeal 
and, therefore, disagreement with the RO's denial of his 
claim of entitlement to service connection for a respiratory 
condition and for chloracne.  The Board notes that this 
statement complies with regulatory provisions as a notice of 
disagreement (NOD).  See 38 C.F.R. § 20.201 (2007).  To date, 
the RO has not issued the veteran a statement of the case 
(SOC) with respect to the veteran's direct claim for 
entitlement to service connection for a respiratory condition 
and for chloracne.

The veteran subsequently filed another claim for entitlement 
to service connection for a respiratory condition in August 
2001.  The RO in a rating decision dated September 2002 
denied the veteran's claim and characterized the claim as 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory condition.  The veteran filed a timely NOD in 
October 2002 and in January 2003 the RO issued a SOC in 
regard to the whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a respiratory condition.  The RO determined 
that the veteran did not file a timely substantive appeal in 
response to this SOC, therefore, the case was not forwarded 
to the Board.

The veteran filed a claim for entitlement to service 
connection for a skin condition in August 2002.  The RO in a 
rating decision dated March 2003 denied the veteran's claim 
and characterized the claim as whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a skin condition.  The veteran did 
not submit a notice of disagreement from this rating 
decision.

The veteran again filed a claim for entitlement to service 
connection for a respiratory condition in September 2003.  
The RO in a rating decision dated June 2004 again denied the 
veteran's claim and characterized the claim as whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a respiratory 
condition.  The veteran did not submit a notice of 
disagreement from this rating decision.

The veteran filed another claim for entitlement to service 
connection for a respiratory condition and a skin condition 
in October 2004.  The RO in a rating decision dated February 
2005 again denied the veteran's claims and characterized the 
claim as whether new and material evidence had been submitted 
to reopen claims of entitlement to service connection for a 
respiratory condition and a skin condition.  The veteran 
filed a timely NOD in March 2005 and the RO issued a SOC, 
which stated the issues as service connection for respiratory 
condition and service connection for skin condition, skin 
rash, however, again adjudicated that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a respiratory condition 
and a skin condition in June 2005.  In response to the SOC, 
the veteran filed a timely substantive appeal.

Under the circumstances, the Board has no discretion and is 
obliged to remand these issues to the RO for the issuance of 
an SOC regarding the veteran's pending direct claims of 
entitlement to service connection for a respiratory condition 
and chloracne.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

A review of the claims folder also reveals that the veteran 
filed an application to reopen a claim for entitlement to 
service connection for a psychiatric disorder in August 2001.  
The RO in a rating decision dated September 2002 denied the 
veteran's claim.  The veteran filed a timely NOD in October 
2002.  To date, the RO has not issued the veteran a SOC with 
respect to the veteran's application to reopen a claim for 
entitlement to service connection for psychiatric disorder.

Again, the Board has no discretion regarding this issue and 
is obliged to remand this issue to the RO for the issuance of 
an SOC regarding the veteran's application to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, with the exception of a Social Security 
Administration (SSA) print out and the disability benefit 
award letter, the records regarding this grant of benefits 
have not been associated with the claims folder.  In 
addition, the record contains no indication that any attempt 
was made to obtain the veteran's complete SSA record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the veteran's complete SSA record.

Finally, the Board notes upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice with respect to the pending direct service connection 
claims for a respiratory condition and chloracne has not been 
provided.

During the course of this appeal, the veteran was not 
provided a notice letter that informed him of the bases for 
the prior denial and the evidence needed to reopen his claims 
of entitlement to service connection for skin condition and 
for a psychiatric disorder.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the case of the veteran's application to 
reopen his claim of entitlement to service connection for a 
skin condition, the veteran was provided with inadequate 
notice in November 2004.  The notice referred the veteran to 
an incorrect prior rating decision which denied the veteran 
claim for chloracne rather than a skin condition, skin rash.  
In regards to the veteran's application to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder, the veteran was not provided complete notice in a 
February 2002 letter of the bases for the prior denial and 
the evidence needed to reopen.  As such, the Board has no 
discretion and these claims must, unfortunately, be remanded.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the issues on appeal require remand, 
notice that meets the requirements of Dingess/Hartman should 
be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a 
respiratory condition and chloracne.  

2.  Send the veteran a duty-to-inform 
notice that explains, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims of entitlement to service 
connection for a skin condition and for a 
psychiatric disorder.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (March 1983 and October 
1994) and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient.

3.  The RO should also send a duty-to-
inform notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal.

4.  The RO must issue the veteran an SOC 
with respect to his claims seeking 
service connection for a respiratory 
condition, for chloracne, and for 
psychiatric disorder, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

5.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

6.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




